Citation Nr: 9913605	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-44 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
nervous disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which confirmed and continued a 30 
percent evaluation for the service-connected nervous 
disorder. 


REMAND

The veteran contends, in essence, that his service-connected 
nervous disorder is more severely disabling than the current 
30 percent evaluation reflects as a result of such symptoms 
as nightmares, an inability to socialize with other 
individuals and a poor memory.  As a result of such symptoms, 
a favorable determination is sought. 

During the pendency of this appeal, VA amended its criteria 
for rating mental disorders, effective, November 7, 1996.  61 
Fed.Reg. 52,695-702 (1996).  In a February 1997 Supplemental 
Statement of the Case, the RO informed the veteran of the new 
diagnostic criteria for rating his nervous disorder.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

While the RO informed the veteran of the new rating criteria 
for his nervous disorder, an additional psychiatric 
examination in accordance with the new regulations was not 
provided (the veteran was last examined by VA for his nervous 
disorder in December 1995).  As the veteran has indicated 
that his service connected nervous disorder has increased in 
severity since the December 1995 examination, the Board is of 
the opinion that a more recent VA psychiatirc examination is 
necessary prior to final appellate review of the veteran's 
claim. In this regard, the VA has a statutory duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  This duty  
includes obtaining VA examinations when deemed necessary.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

In addition, the claims file contains VA outpatient treatment 
records dated to November 1996.  Accordingly, the RO should 
obtain copies of any additional VA treatment records.

In view of the foregoing reasons, this case is REMANDED to 
the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment since December 1995 for the 
service-connected nervous disorder.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent treatment records 
which have not already been obtained.  

2.  Thereafter, the veteran should be 
afforded a VA examination by a board 
certified psychiatrist, if available, to 
determine the current severity of the 
service-connected nervous disorder.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should report a 
multi-axial diagnosis identifying all 
current psychiatric disorders and offer 
an opinion of the extent to which the 
veteran's service-connected nervous 
disorder interferes with his ability to 
establish and maintain relationships, as 
well as the reduction in initiative, 
efficiency, flexibility and reliability 
levels.  The examiner is asked to comment 
on how the veteran's nervous disorder 
interferes with his ordinary activities, 
including his ability to work.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

The examiner should indicate the 
veteran's overall psychological, social 
and occupational functioning using the 
Global Assessment of Functioning scale 
(GAF) provided in the Diagnostic and 
Statistical Manual of Mental Disorders.  
An explanation of the GAF assigned should 
be provided.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
should reflect whether such a review was 
made. 

3.  The RO should review the examination 
report and if it is not complete, the 
report should be returned to the examiner 
for completion.  See Stegall v. West, 11 
Vet. App. 268 (1998) (a remand by the 
Board confers upon a claimant, as a 
matter of law, the right to compliance 
with remand orders).  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's claim for an evaluation in 
excess of 30 percent for the service-
connected nervous disorder considering 
both the former rating schedule for the 
evaluation of mental disorders, 38 C.F.R. 
§ 4.132 (1995), and the new schedular 
criteria for rating mental disorder as 
implemented by 61 Fed. Reg. 52,695-702 
(1996), effective November 7, 1996, and 
rate the veteran's disability by 
reference to whichever schedular criteria 
is more favorable to the veteran. 

If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case on the issue in appellate status.  
Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









